United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
EMERGENCY PREPAREDNESS &
RESPONSE, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0163
Issued: June 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 1, 2016 appellant filed a timely appeal from a September 16, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her cervical and
right knee conditions are causally related to a January 20, 2016 employment incident.
FACTUAL HISTORY
On January 20, 2016 appellant, a 49-year-old program manager, filed a traumatic injury
claim (Form CA-1) alleging that she sustained injuries to her head and right knee as a result of an
1

5 U.S.C. § 8101 et seq.

employment-related motor vehicle accident occurring that same day. She stated that she was hit
by another moving vehicle on the driver’s side while driving to lunch. Appellant did not stop
work.
In support of her claim, appellant submitted medical bills for an emergency visit on
January 20, 2016 and radiological services dated February 2, 2016.
In a February 17, 2016 development letter, OWCP advised appellant of the deficiencies of
her claim and afforded her 30 days to submit additional evidence and respond to its inquiries.
Subsequently, appellant submitted a March 8, 2016 narrative statement indicating that she
was in a temporary duty (TDY) travel status, and that there was no place at the duty station to
obtain lunch. As such, she claimed that she had to go off-premises to obtain lunch. Appellant
recounted that the incident happened in front of the employing establishment building when she
was leaving the parking lot. She submitted a copy of the police report and a witness statement
dated January 21, 2016. Appellant further submitted a medical bill for radiological services dated
March 8, 2016.
In a January 20, 2016 report, Dr. Sidney Ware, an emergency medicine specialist, indicated
that appellant was in a recent motor vehicle accident and diagnosed cervicalgia and pain in right
knee.
On January 20, 2016 a nurse practitioner stated that appellant was seen and treated in the
emergency department and was released to work that same day.
By decision dated March 18, 2016, OWCP accepted that the January 20, 2016 incident
occurred in the performance of duty as alleged. However, it denied appellant’s claim, finding that
she failed to submit evidence containing a medical diagnosis in connection with the injury or
events. Thus, OWCP concluded that she had not established fact of injury.
On April 27, 2016 appellant requested reconsideration and submitted hospital records
dated January 20, 2016, including diagnostic testing results. On January 20, 2016 Dr. Ware
asserted that appellant had been involved in a motor vehicle accident and diagnosed cervicalgia
and pain in the right knee.
By decision dated September 16, 2016, OWCP modified its March 18, 2016 decision to
reflect that the medical evidence submitted established a diagnosis. Thus, appellant had
established the medical component of fact of injury. However, the claim remained denied as
appellant failed to submit sufficient medical evidence to establish causal relationship between her
diagnosed conditions and the January 20, 2016 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
2

Id.

2

United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury3 was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time and
place, and in the manner alleged. Second, the employee must submit sufficient evidence, generally
only in the form of medical evidence, to establish that the employment incident caused a personal
injury. An employee may establish that the employment incident occurred as alleged, but fail to
show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
OWCP has accepted that the January 20, 2016 employment incident occurred at the time,
place, and in the manner alleged. The issue is whether appellant’s diagnosed conditions resulted
from the January 20, 2016 employment incident. The Board finds that appellant has not met her
burden of proof to establish causal relationship between the conditions for which compensation is
claimed and the accepted employment incident.
In a January 20, 2016 report, Dr. Ware asserted that appellant had been involved in a motor
vehicle accident and diagnosed cervicalgia and pain in right knee. The Board finds that Dr. Ware’s
diagnosis of pain in the right knee is a description of a symptom rather than a clear diagnosis of
the medical condition.7 The Board further finds that Dr. Ware failed to provide sufficient medical
rationale explaining the mechanism of how being involved in a motor vehicle accident at work on
January 20, 2016 caused appellant’s cervicalgia condition. Dr. Ware noted that her condition
3
OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the body
affected. 20 C.F.R. § 10.5(ee).
4

See T.H., 59 ECAB 388 (2008).

5

Id.

6

Id.

7
The Board has consistently held that pain is a symptom, rather than a compensable medical diagnosis. See P.S.,
Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 08-1102 (issued October 10, 2008).

3

occurred while she was at work, but such generalized statements do not establish causal
relationship because they merely repeat appellant’s allegations and are unsupported by adequate
medical rationale explaining how her physical activity at work actually caused or aggravated the
diagnosed condition.8 Dr. Ware’s opinion was based, in part, on temporal correlation. However,
the Board has held that neither the mere fact that a disease or condition manifests itself during a
period of employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.9 Dr. Ware did not
otherwise sufficiently explain the reasons why diagnostic testing and examination findings led him
to conclude that the accepted January 20, 2016 incident at work caused or contributed to the
diagnosed condition. Thus, the Board finds that the reports from Dr. Ware are insufficient to
establish that appellant sustained an employment-related injury.
Appellant further submitted evidence from a nurse practitioner. These reports do not
constitute competent medical evidence because a nurse practitioner is not a “physician” as defined
under FECA.10 As such, this evidence is also insufficient to meet appellant’s burden of proof.
Other medical evidence of record, including diagnostic testing reports, is of limited
probative value and insufficient to establish the claim as it does not specifically address whether
appellant’s diagnosed conditions are causally related to the January 20, 2016 work incident.11
The Board finds that appellant has not submitted rationalized medical evidence sufficient
to establish that she sustained an injury causally related to the accepted January 20, 2016
employment incident. Thus, she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her cervical
and right knee conditions are causally related to a January 20, 2016 employment incident.

8

See K.W., Docket No. 10-0098 (issued September 10, 2010).

9

See E.J., Docket No. 09-1481 (issued February 19, 2010).

10

5 U.S.C. § 8101(2); Sean O’Connell, 56 ECAB 195 (2004) (reports by nurse practitioners and physician assistants
are not considered medical evidence as these health care providers are not considered physicians under FECA). See
also Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949) (a medical issue
such as causal relationship can only be resolved through the submission of probative medical evidence from a
physician).
11

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship).

4

ORDER
IT IS HEREBY ORDERED THAT the September 16, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 13, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

